Citation Nr: 0900723	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  06-03 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for lower 
left quadrant pain, status post-left varicocelectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel





INTRODUCTION

The veteran served on active duty from March to July 1980, 
October 1981 to October 1984, and November 1985 to May 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim must be remanded in order to comply with 
the decision of the Court of Appeals for Veterans Claims 
(Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
and for consideration for an extraschedular rating.

First, the Board notes that, since the veteran's claim was 
certified to the Board, the Court issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which 
affects VA's duty to notify in increased rating claims such 
as this one.  Thus, on remand, the veteran should be provided 
with notice that complies with the additional notice 
obligations as set forth in that decision.  

Additionally, although the veteran is currently receiving the 
maximum schedular rating under the applicable Diagnostic 
Codes for his disability, the RO has not considered the 
veteran's eligibility for an extraschedular rating.  When a 
case presents an exceptional or unusual disability picture 
involving factors such as marked interference with employment 
or frequent periods of hospitalization, so as to render 
impractical the application of the regular schedular 
standards, an extra- schedular rating may be assigned.  38 
C.F.R. § 3.321(b).  Although the RO provided the veteran with 
the substance of 38 C.F.R. § 3.321(b) in the December 2005 
statement of the case, no application of this provision to 
the veteran's claim has yet taken place, and the claim has 
not been referred to the VA's Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
review.

A review of the veteran's claims file shows that the veteran 
does not allege any recent hospitalization related to his 
disability; however he does allege interference with his 
employment.  In his submitted statements, at his November 
2003 VA genitourinary examination, and at his August 2005 VA 
mental disorders examination, the veteran has repeatedly 
asserted that his disability has caused him to miss extensive 
amounts of work (he reported 25 to 30 days of missed work in 
the past year at his November 2003 VA examination), which has 
in turn endangered his employment status.  However, for 
purposes of an informed decision as to the impact of the 
veteran's disability upon his employment, further information 
would be helpful.  Thus, the veteran is encouraged to submit 
any other documentary evidence that would support the 
conclusion his disability has resulted in marked interference 
with his employment, including documentation from his 
employer regarding days of missed work.  

Once this additional development is complete, the veteran's 
claim should be referred to the Director, Compensation and 
Pension Services, for extraschedular consideration pursuant 
to 38 C.F.R. § 3.321(b).

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran with 
notice of the information and evidence 
necessary to substantiate his increased 
rating claim that is compliant with the 
current requirements pursuant to Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
Specifically, the notice should provide 
the content of 38 C.F.R. 
§§ 3.321, 4.124(a), including Diagnostic 
Codes 8530, 8630, and 8730.

2.  With any necessary assistance from the 
veteran, the RO should attempt to obtain 
documentary evidence from the veteran's 
employer, reflecting time missed from work 
due to the disability at issue.   

3.  Once the evidence requested above has 
been obtained, the veteran's claim should 
be referred to the Director, Compensation 
and Pension Services, for consideration of 
an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b).

4.  If such action does not resolve the 
claim to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued and an appropriate period of 
time should be allowed for response.  
Thereafter, the claim should be returned 
to this Board for further appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

 
